United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3316
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                             Jonathan Jason McClarin

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: June 18, 2018
                              Filed: June 22, 2018
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

       Jonathan McClarin appeals after the district court1 revoked his supervised
release and sentenced him to 24 months in prison. His counsel has moved to


      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.
withdraw, and filed a brief challenging both the decision to revoke his supervised
release and the resulting revocation sentence. We affirm.

       Upon careful review, we conclude that the district court did not clearly err in
finding that McClarin had violated multiple supervised-release conditions, and
therefore did not abuse its discretion by revoking his supervised release. See 18
U.S.C. § 3583(e)(3) (court may revoke supervised release if it finds by preponderance
of evidence that defendant violated condition of supervised release); see also United
States v. Miller, 557 F.3d 910, 914 (8th Cir. 2009) (standard of review; single
violation is sufficient to revoke defendant’s supervised release). We also conclude
that the district court did not abuse its discretion in sentencing McClarin, as his
24-month prison term did not exceed the statutory limit for his underlying Class B
felony, and the court appropriately considered the 18 U.S.C. § 3553(a) sentencing
factors. See 18 U.S.C. § 3583(e)(3) (maximum revocation prison term is 3 years if
underlying offense is Class B felony; before revoking supervised release and imposing
sentence, court must consider specified factors in § 3553(a)); see also United States
v. Johnson, 827 F.3d 740, 744 (8th Cir. 2016) (standard of review).

     Accordingly, we affirm the judgment, we grant counsel’s motion to withdraw,
and we deny the pro se motion for appointment of new counsel.
                      ______________________________




                                         -2-